20 U.S. 164 (1822)
7 Wheat. 164
MATTHEWS
v.
ZANE and Others.
Supreme Court of United States.
February 20, 1822.
March 1, 1822.
*166 Mr. Doddridge, for the appellant.
Mr. Hammond, for the respondents. The first point made for the respondents, is, that this Court has no jurisdiction.
*202 Mr. Chief Justice MARSHALL delivered the opinion of the Court.
This suit was brought in the State Court of Ohio for the purpose of obtaining a conveyance of a tract of land to which the complainant supposed himself to have the equitable title, founded on an entry prior to that on which a grant had been issued to the defendants. The State Court decreed that the bill should be dismissed, and that decree is now before *203 this Court, on the allegation that the Court of the State has misconstrued an act of Congress.
The plaintiff has stated several equitable circumstances in aid of the title given by his entry; but unless his entry be in itself valid, there can have been no misconstruction of an act of Congress in dismissing the bill, and this Court cannot take into consideration any distinct equity arising out of the contracts and transactions of the parties, and creating a new and independent title.
The validity of the plaintiff's entry depends on the land laws of the United States.
In May, 1800, Congress passed an act dividing an extensive territory northwest of the river Ohio, into four districts; and establishing a land office in each, for the sale of the public lands within that district. This act prescribes the time, place, and manner, in which the lands of each district shall be offered at public sale; and directs, also, the manner and terms in which those not sold at public sale may be disposed of at private sale. The lands of the district comprehending the tract in controversy were to be offered for public sale at Marietta, on the last Monday of May, 1801.
On the 3d of March, 1803, Congress passed an act, the 6th section of which creates a fifth district, and enacts that the lands contained within it "shall be offered for sale at Zanesville under the direction of a Register of the land office and Receiver of public moneys, to be appointed for that purpose, who shall reside at that place."
This district includes the land in controversy.
*204 On the 26th of March, 1804, Congress passed an act entitled, "an act making provision for the disposal of the public lands in the Indiana territory, and for other purposes."
This act comprehends the lands directed to be sold under the act of 1800, and 1803, as well as the lands in Indiana.
The 5th section enacts, that "all the lands aforesaid," (except certain enumerated tracts, of which the land in controversy forms no part,) "be offered for sale to the highest bidder, under the direction of the Surveyor General, or Governor of the Indiana Territory, of the Register of the land office, and of the Receiver of public moneys at the places respectively where the land offices are kept, and on such day or days as shall, by a public proclamation of the President of the United States, be designated for that purpose."
On the 7th of February, 1804, Matthews applied to the Register of the Marietta District, and communicated to him his desire to purchase the land in controversy. The office of Receiver being then vacant, no money was paid, and no entry was made; but the Register took a note or memorandum of the application.
The counsel for the plaintiff insists, that the title of his client commences with this application.
The law authorizes the respective Registers to sell at private sale all the lands which may remain unsold at the public sales, and says the sales "shall be made in the following manner, and under the following conditions, to wit:
*205 1. "At the time of purchase, every purchaser shall, exclusively of the fees hereafter mentioned, pay six dollars for every section, and three dollars for every half section he may have purchased, for surveying expenses; and deposit one-twentieth part of the amount of purchase money, to be forfeited if within forty days one fourth part of the purchase money, including the said twentieth part, is not paid."
The payment of the money required by the act is obviously indispensable to the purchase. Without such payment, the sale prescribed by law could not be made; and certainly no sale, had the Register attempted to make one, could be valid if made in opposition to the law. But the Register has not attempted to sell, nor could Mr. Matthews have so understood the transaction. He took a note of the land the plaintiff intended to purchase; and, had the receipt of the Receiver been produced, might, perhaps, have made the entry. In so doing he would have acted in the double character of Register, and agent of the purchaser.
That there was no Receiver was undoubtedly not the fault of Mr. Matthews; but this circumstance as completely suspended the power of selling land in the Marietta District as if there had been neither Register nor Receiver; as if there had been no land office.
The transactions then between Mr. Matthews and the Register on the 9th of February, 1804, may be put entirely out of the case.
On the 12th day of May, 1804, soon after the Receiver *206 had entered on the duties of his office, Matthews paid the sum of money required by law, and made an entry for the land in controversy with the Register of the Marietta District.
The 12th section of the act of the 26th of March, 1804 directed that "the lands in the District of Zanesville should be offered for public sale on the third Monday of May."
In pursuance of this act, and of instructions from the Secretary of the Treasury, the sale of the lands in the District did commence on that day; and, on the 26th day of that month, the defendants became the purchasers of the land in controversy.
There are many charges of fraud in the bill and a contract between the parties is alleged. But this Court cannot look into those circumstances, unless they had induced the Court of Ohio to determine against the person having the title under the laws of the United States. As this case stands, the opinion of the State Court on the fraud and the contract, is conclusive; and the only question to be discussed here is, the title of the plaintiff under the acts of Congress.[a] This depends entirely on the validity of his entry made on the 12th of May, 1804.
*207 This question has already been decided in this Court.
*208 The plaintiff brought an ejectment against the defendants for the lands in controversy; and, the judgment of the State Court being against him, the cause was brought by writ of error into this Court. *209 In February, 1809, the judgment of the State Court was affirmed, this Court being of opinion that the erection of the Zanesville District suspended the power of selling the lands lying within that district, at Marietta.
The counsel for the plaintiff contends, that several material circumstances which are now disclosed, did not appear in that case. But the Court is of opinion, that the additional circumstances relied on in argument can, in no degree, affect the point decided in that case, which was, that the power of selling at Marietta ceased when the new district was established, so far as respected the land in that district.
This point has been re-argued with great labour and talent, and has been re-considered by the Court. The result of that re-consideration is, that the original opinion is correct. We still think, that on the passage of the act by which the District of Zanesville was created, and the land within it directed to be sold at that place, the power of selling the same land at Marietta necessarily ceased.
It is, we think, impossible to look at these acts without perceiving that the lands lying in one district could not be sold in any other. Their words and their policy equally forbid it. The land in controversy might have been sold at Marietta by the Register and Receiver of that place, previous to the *210 3d of March, 1803, because it lay in the district, the lands of which were directed by law to be sold at that place by those officers. Had the land been out of that District, it could never have been sold at that place, or by those officers. When, by law, a new district was formed, comprehending this land, and its sale was directed at a different place, and by different persons, the land is placed as entirely without the District of Marietta, as if it had never been within it. The power of the officers of the land office at Marietta to sell, is expressly limited to the lands within the district; and land which ceases to be within the district, is instantly withdrawn from that power.
That the effect of this construction is to suspend the sales of land in the new district until the proper officers should be appointed, does not, we think, operate against it. An immense quantity of land was in the market; and the laws furnish no evidence in support of the opinion, that the eagerness to keep the whole continually within the reach of every purchaser, was so great as to hazard the confusion which might arise from any uncertainty respecting the office at which any portion of it might be acquired. If this intention had been so predominant, the legislature would certainly have provided that the lands in the Zanesville District might still be sold at Marietta until some day to be fixed in the law by which it might be supposed that the office at Zanesville would come into operation. The omission to make such a provision forbids the opinion that Congress considered the necessity of keeping all their lands in *211 a state to be instantly acquired, as being so urgent that a Court would be justified in construing one of their statutes contrary to its words. The known rule being, that a statute for the commencement of which no time is fixed, commences from its date, the act of the 3d of March, 1803, separated this land from the Marietta District on that day, and withdrew it from the direction and power of the officers of that district. It was legally competent to those who possess the power of appointment immediately to appoint necessary officers to carry on the sales at Zanesville, and Congress did not think proper to provide for continuing the sales at Marietta until such officers should be appointed.
This Court, then, retains its opinion, that, independently of the act of the 26th of March, 1804, the entry made by Matthews on the 12th of May, 1804, would be invalid. That opinion is still further strengthed by the act last mentioned. That act, considering its 5th and 12th sections together, directs all the lands in the Zanesville District to be sold under the authority of the proper officers on the third Monday of the ensuing May. Consequently there could be no power to sell any of the land within that district at Marietta.
The case of the plaintiff may be, and probably is, a hard one. But to relieve him is not within the power of this Court. We think the plaintiff is not entitled under the laws of the United States to the land he claims; and that the decree ought to be
Affirmed with costs.
NOTES
[a]  The constitution of the United States declares, (art. 3. s. 2.) that "the judicial power shall extend to all cases, in law and equity, arising under this constitution, the Laws of the United States, and treaties made, on which shall be made, under their authority; to all cases affecting ambassadors, other public ministers and consuls;" &c. And that, "In all cases affecting ambassadors, other public ministers, and consuls, and those in which a State shall be a party, the Supreme Court shall have original jurisdiction. In all the other cases before mentioned, the Supreme Court shall have appellate jurisdiction, both as to law and fact, with such exceptions and under such regulations as the Congress shall make."

The judiciary act of 1789, c. 20. s. 25. provides, "that a final judgment, or decree, in any suit, in the highest Court of Law or Equity of a State, in which a decision of the suit could be had, where is drawn in question the validity of a treaty or statute of, or an authority exercised under, the United States, and the decision is against their validity," &c.; "or where is drawn in question the construction of any clause of the constitution, or of a treaty, or statute of, or commission held under, the United States, and the decision is against the title, right, privilege, or exception, specially set up by either party, under such clause of the said constitution, treaty, statute, or commission, may be re-examined and reversed or affirmed in the Supreme Court of the United States, upon a writ of error," &c. "But no other error shall be assigned or regarded as a ground of reversal, in any such case as aforesaid, than such as appears on the face of the record, and immediately respects the beforementioned questions of validity or construction of the said constitution, treaties, statutes, commissions, or authorities, in dispute."
Under these provisions, with a view to the questions of jurisdiction in the above case, (Matthews v. Zane and others,) the following points have been determined by this Court. In an action of ejectment between two citizens of the same State, in the State Court, for lands within the State, if the defendant sets up an outstanding title in a British subject, which he contends is protected by the 9th art. of the treaty of 1794, between the United States and Great Britain, and that therefore, the title is out of the plaintiff; and the highest Court of Law or Equity of the State decides against the title thus set up, it is not a case in which a writ of error lies to this Court. The words of the judiciary act must be restrained by the constitution, which extends the judicial power to all cases arising under treaties made by authority of the United States. This is not a case arising under the British treaty; and whether an outstanding title be an obstacle to the plaintiff's recovery is a question exclusively for the decision of the State tribunal. But it must be understood that this Court has appellate jurisdiction where the treaty is drawn in question, whether incidentally or directly. Whenever a right grows out of, or is protected by a treaty made under the authority of the United States, it is sanctioned against all the laws and judicial decisions of the respective States; and whoever may have this right under such treaty, is to be protected. Thus, if the British subject, in whom was supposed to have been vested the outstanding title protected by the treaty, or his heirs, had claimed in the cause, it would have been a case arising under the treaty. But as neither his title, nor that of any person claiming under him, could be affected by the decision, it was held not to be a case arising under a treaty. Owings v. Norwood, 5 Cranch, 344. But where the decision is against the validity of the treaty, or against the title, specially set up by either party to the cause, under the treaty, this Court has jurisdiction to ascertain that title, and determine its legal validity, and is not confined to the mere abstract construction of the treaty itself. Smith v. The State of Maryland, 6 Cranch, 286. Martin v. Hunter, ante, vol. I. p. 304. 357. The last clause in the 25th section of the judiciary act, which restricts the grounds of reversal to such as appear on the face of the record, and immediately respect the construction of the treaty or statute in dispute, applies only to cases where the parties claim under various titles, and assert various defences, some of which may and others may not regard the construction of a treaty or statute, and was intended to limit what would otherwise unquestionably have attached to this Court, the right of revising all the points in dispute, and to confine it to such errors as respect the questions specified in the section. Martin v. Hunter, ante. vol. I. 357.